 1
 2
 3
 4
 5
 6
 7
                              UNITED STATES DISTRICT COURT
 8
                                       DISTRICT OF NEVADA
 9
10   LINKSMART WIRELESS TECHNOLOGY,
     LLC,                                               Case No.: 2:18-cv-00862-MMD-NJK
11
            Plaintiff(s),                                             ORDER
12
     v.                                                          (Docket No. 100)
13
     CAESARS ENTERTAINMENT
14   CORPORATION,
15          Defendant(s).
16         Pending before the Court is Defendants’ motion for reconsideration of their unopposed
17 request to excuse personal attendance of counsel at settlement conferences. Docket No. 100. The
18 Court finds Defendants’ motion properly resolved without a hearing. See Local Rule 78-2. The
19 Court GRANTS the motion for reconsideration and GRANTS Defendants’ request to excuse the
20 personal attendance of Ricardo J. Bonilla from the settlement conferences on September 23–25,
21 2019.
22         IT IS SO ORDERED.
23         Dated: September 10, 2019
24                                                           ______________________________
                                                             Nancy J. Koppe
25                                                           United States Magistrate Judge
26
27
28

                                                  1
